IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

JOHN MAYFIELD, FORMER                NOT FINAL UNTIL TIME EXPIRES TO
HUSBAND,                             FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellant,
                                     CASE NO. 1D16-4176
v.

LISA MAYFIELD, FORMER
WIFE,

      Appellee.


_____________________________/

Opinion filed July 12, 2017.

An appeal from the Circuit Court for Duval County.
W. Gregg McCaulie, Judge.

Seth Schwartz of The Schwartz Law Group, P.A., Jacksonville, for Appellant.

Nina R. Price and Dana R. Price of Price Family Law, Jacksonville, for Appellee.




PER CURIAM.

      AFFIRMED.

WETHERELL, RAY, and MAKAR, JJ., CONCUR.